Title: From George Washington to Elisha Sheldon, 30 January 1781
From: Washington, George
To: Sheldon, Elisha


                        
                            Sir—
                            Head Quarters New Windsor Janry 30th 1781
                        
                        I have received your Letter of the 24th Inst.—and shall write to the Board of War on the Subject of
                            remounting the Regts of Dragoons.
                        The necessity of a regular & rapid communication between this place & Rhode Island has
                            induced me to reestablish the Chain of Expresses; The Count De Rochambeau, to whom I have written, will I presume, make
                            the necessary arrangements for conveyance from Rhode Island, to Hartford. From which place to Litchfield the communication
                            must be kept up by Your Dragoons—and from thence to Head Quarters Riders will be furnished by the Quarter Mastr Genl.
                        You will therefore be pleased to send immediately a party of Dragoons & have them so posted so as to
                            support the communication proposed from Hartford to Litchfield, both Places inclusive. the Detachment to be under the
                            direction of an Oficer or careful Sergt & to be relieved as often as you think proper. I am Sir

                    